Citation Nr: 0407154	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  00-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right knee injury with instability.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee. 

3.  Entitlement to a compensable evaluation for a surgical 
scar on the lateral surface of the right knee.

4.  Entitlement to a compensable evaluation for a surgical 
scar on the medial surface of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1999.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a March 2000 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which awarded 
service connection for traumatic arthritis of the right knee.  
A 10 percent disability evaluation was initially assigned for 
this disability.  

During the course of this appeal, the RO issued a decision 
review officer's decision in August 2001 which awarded a 20 
percent rating for residuals of a right knee injury with 
instability in addition to the 10 percent rating assigned for 
traumatic arthritis of the right knee.  These evaluations 
were effective from September 1, 1999, the day following the 
veteran's separation from active duty.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, the veteran's claim remains open.

In July 2002, the veteran testified at a hearing before the 
undersigned Member of the Board.  A transcript of this 
hearing is associated with the claims folder.  The Board 
remanded the case to the RO in May 2003 for further action.  

The issues of entitlement to compensable disability 
evaluations for the veteran's surgical scar on the lateral 
surface of the right knee, and surgical scar on the medial 
surface of the right knee are addressed in the REMAND below.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran's right knee instability is manifested by 
findings of instability with subjective complaints of 
weakness and the joint giving out.  Severe recurrent 
subluxation or lateral instability is not shown.

3.  The veteran's traumatic arthritis of the right knee is 
manifested primarily by range of motion from 0 degrees of 
extension to 70 degrees of flexion, or better, and pain; 
ankylosis and nonunion of the tibia and fibula of the right 
knee are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right knee injury with instability have 
not been met. 38 U.S.C.A. §§ 1155, 5100 et. seq. (West. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a Codes 5257, 
5258 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met. 
38 U.S.C.A. §§ 1555, 5100 et. seq. (West. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326, 4.71a Codes 5003, 5260, 5261 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is required to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, and various letters from the RO to the veteran, 
particularly by letter dated in November 2002, the veteran 
has been informed of the evidence and information necessary 
to substantiate his claim, the information required from him 
to enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and the evidence that he should submit.  Although the 
RO has not specifically requested him to submit any pertinent 
evidence in his possession, it has informed him of the 
evidence that would be pertinent and requested him to submit 
such evidence or provide VA with the information and 
authorization necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In conjunction with 
this appeal, the veteran has also been afforded several VA 
examinations addressing the severity of his service-connected 
right knee disabilities.  The reports of these examinations 
along with the other evidence of record are sufficient to 
decide this claim. 

A November 2002 VA Form 119, Report of Contact, indicates 
that the veteran had no more evidence to submit in support of 
his claim.  In sum, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

The Board acknowledges that the RO initially adjudicated the 
veteran's claim prior to complying with the notice 
requirements of the VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) stated that the plain language of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  However, VA General Counsel has issued 
a   precedential opinion holding that the Court's statements 
that section 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) requires VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  Accordingly, no further action on this 
matter is warranted.  

Moreover, if it were binding on VA, the requirement that VA 
provide the required notice at the time of the application or 
immediately after the application is received would require 
the Board to dismiss every case that did not absolutely meet 
these standards.  Such an action would render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
claimant would need to submit a substantive appeal.  The 
prior actions of the veteran would be nullified by a strict 
reading of Pelegrini, and essentially place the veteran at 
the end of the line of cases waiting to be adjudicated.  In 
the Board's opinion, no useful purpose would be served by 
this course of action in light of the fact that the veteran's 
claim was considered on a de novo basis in June 2003.  

Accordingly, the Board will address the merits of the 
veteran's claim.  


Evidentiary Background

The record reflects that the veteran sustained a twisting 
injury to his right knee while playing football during active 
service in 1989.  He underwent a right knee arthroscopy at 
that time.  Subsequent records indicate that he began to 
experience chronic lateral joint line discomfort after 
playing basketball.  These symptoms persisted for 
approximately one year before he underwent additional 
arthroscopic surgery in October 1995.  At that time, he was 
diagnosed with a very large tear of the right lateral 
meniscus which required near complete removal of the 
meniscus.  He also had a small tear of the medial meniscus 
which was debrided.  He did well following the surgery until 
his knee pain redeveloped following another sports injury.  
Subsequent surgery revealed a very large bucket-handle tear 
of the right medial meniscus which was chronic.  This was 
resected giving relief of the medial joint line discomfort.  
Thereafter, he continued to complain of instability in the 
right knee which was conservatively managed with physical 
therapy with no evidence of cruciate or collateral ligament 
instability.  He underwent a diagnostic arthroscopic 
procedure in 1998 where instability was noted, but no 
treatment was recommended.  Thereafter, the veteran, while 
still on active duty, underwent a posterolateral 
reconstruction of the right knee in June 1999 in an attempt 
to stabilize the knee at a VAMC.  He continued to receive 
outpatient treatment through VA until his discharge in August 
1999.  

In a statement received by the RO in January 2000, the 
veteran reported that he often experienced the shifting of 
his knee out of place.  This affected his balance and caused 
him to fall.  He could do any prolonged standing, bending, or 
flexing.  

The veteran was afforded a VA physical examination in 
February 2000.  He reported that he initially injured his 
right knee in 1989 while playing flag football, with a 
subsequent history of pain and instability in the knee 
necessitating multiple surgical interventions.  He currently 
used a neoprene knee brace and took anti-inflammatory 
medication.  He reported that he was employed for only one 
month after discharge, but had to quit due to pain and an 
inability to work in a production line.  Standing and working 
for long hours caused his knee pain to get significantly 
worse.  He was currently unemployed.  Examination of the 
right knee revealed full flexion and extension.  However, 
crepitus was noted, particularly in the peripatellar area.  
His ligaments showed good firm stops, but he had slight 
increased excursion on both medial collateral ligament and 
lateral collateral ligament testing as well as draw testing.  
Firm stops were felt in all groups.  The ligaments were 
nontender on palpation and his McMurray's test appeared 
negative on bilateral examination.  Impression was right knee 
with significant postsurgical changes.  It was noted that the 
veteran limped slightly, but the strength of the right leg 
appeared normal on testing.  

In May 2000, the veteran reported to a VA outpatient clinic 
with complaints of joint pain, especially in his right knee.  
While his medication was not helping to alleviate his 
symptoms of arthritis, he did not want to try any other 
medication.  Assessment was significant obesity and 
osteoarthritis.  

The report of a July 2000 VA orthopedic consultation 
indicates that the veteran reported that he continued to have 
instability in his right knee.  A positive Lachman's test was 
noted.  

The veteran reported to a VA urgent care clinic in July 2000 
following a motor vehicle accident.  He reported that he went 
home following the accident.  After lying down, he started 
having low back and right knee pain.  The pain was sharp and 
continuous, rating a 7 on a scale from 1 to 10.  He had no 
neurological symptoms.  His reflexes were within normal 
limits and range of motion of the right knee was normal with 
no swelling, tenderness, or external injury.  

The veteran complained of constant pain in the right knee 
with no radiation during an August 2000 VA bones examination.  
Activity worsened the pain and rest helped the pain.  He was 
not on any medication at that time.  Active range of flexion 
of the right knee was from 0 to 140 degrees.  The examiner 
noted that this represented a normal range of motion for the 
veteran's knees.  Sensation was intact to pinprick and light 
touch over the dermatomes of the knee.  Muscle strength of 
the quadriceps and hamstrings was 5 out of 5 and deep tendon 
reflexes were present and equal.  The patellar apprehension 
test was negative, but the Apley grinding test was positive.  
There was pain on palpation over the lateral compartment of 
the knee.  There was no other pain on palpation on any of the 
other compartments.  Likewise, there was no edema or erythema 
of the knee.  No bony or soft tissue abnormalities of the 
knee were observed and there was no mediolateral or 
anteroposterior instability of the right knee.  The veteran's 
gait was completely nonantalgic without the use of any 
assistive device and there was no limp.  The examiner noted 
that there were no other focal neuromuscular deficits.  X-
rays taken in July 2000 were reviewed.  These revealed two 
screws in the right lateral femoral condyle and some 
irregularity of the cortex of the lateral femoral condyle.  
Lateral joint space was probably slightly narrowed and an 
impression of post surgical changes of the right knee was 
noted.  

A September 2000 VA orthopedic consultation report indicates 
that physical examination at that time was negative with the 
exception of marked obesity.  A subsequent treatment record 
dated in October 2000 indicates that MRI reveled an intact 
LCL and PCL; however, the ACL was not visualized due to 
interference from his surgical screws.  A new brace was 
prescribed.  

A March 2001 Decision Review Office Conference Report 
indicates that the veteran continued to complain of 
instability in his right knee.  He reported that his knee 
"gives out" frequently and he wore a brace.  

Thereafter, the veteran was afforded a VA joints examination 
in April 2001.  Physical examination revealed edema, 
swelling, and tenderness over the right knee.  However, there 
was no redness or heat over the knee.  Range of motion was 
recorded from 0 degrees of extension to 70 degrees of 
flexion.  Varus testing was negative, but valgus testing was 
positive.  Lachman's was negative and McMurray's test was 
positive.  The examiner concluded that the veteran had 
instability of the right knee.  Traumatic arthritis and 
deficiency of meniscus of the right knee were diagnosed.  

At the July 2002 hearing before the undersigned, the veteran 
reported constant pain on the "right side corner" of his 
right knee.  This pain was a 7 or 8 on a scale of 1 to 10.  
This pain radiated down his leg and became worse when he was 
on his feet for a long period of time.  When he worked 
overtime, his pain was exacerbated.  He reported that he 
worked overtime approximately twice a week.  He could stand 
for "maybe an hour" before his pain increased, but he could 
not do any work that involved squatting.  If he sat for a 
long period of time, his knee would stiffen.  He reported 
that his knee gave out on him twice a day.  He did not fall 
as he knew when his knee was going to give out and he would 
grab on to something.  He reported an increase in weakness 
compared to his left leg.  In addition to fatigability, he 
reported daily swelling and he used a VA prescribed knee 
brace.  He also used a cane all the time.  He walked about 20 
minutes a day.  When he experienced exacerbations, he used 
ice to keep the swelling down.  He took ibuprofen three times 
a week to keep the swelling down.  A total knee replacement 
was considered, but the veteran was too young.  His pain was 
worse at night and the weather affected his knee.  He worked 
full time as a truck driver and reported difficulty getting 
up into and down out of the truck.  He reported that he 
occasionally took time off of work for doctors' appointments.  
He reported that his knee was so bad that he would not go to 
work if he did not have to and he had to switch from working 
as a long haul truck driver to a local driver.  

Thereafter, in May 2003, the veteran was afforded a VA 
examination.  The examination report indicates that the 
examiner reviewed the veteran's claims folder in conjunction 
with the examination.  The veteran reported pain five out of 
seven day.  This pain lasted all day long. He took Etodolac, 
wore a neoprene brace, and used a cane.  While he had 
swelling, his knee did not lock.  He reported that his knee 
buckled three times a week, but he knew the feeling when it 
is about to buckle and he no longer fell.  The knee popped, 
but did not grind.  His right knee got stiff with immobility 
including sitting for 15 minutes.  It was very painful with 
prolonged standing of an hour or more.  He was unable to run 
or walk more than a mile.  He had difficulty putting on his 
right sock and shoe.  His pain flared up about three times a 
week with overuse or cold or wet weather.  These flare-ups 
could last for hours during which the veteran was limited to 
minimal weightbearing.  He reported that during the flare-
ups, he had decreased ability to function due to pain, but 
not because of additional weakness, instability, or lack of 
range of motion.  He worked as a truck driver and had an 
understanding with his employer that he was unable to load 
and unload the truck.  He worked an average of 5 hours a day 
on the truck.  Physical examination revealed that the veteran 
walked with a limp, using a cane.  He also wore a neoprene 
brace over his knee.  His right knee was diffusely and 
grossly enlarged.  He had 2+ deep tendon reflexes and 5 out 
of 5 motor strength with flexion and extension.  He had full 
extension to 0 degrees and flexion to 85 degrees with no 
diminution in either of these with repetitive testing.  
Flexion caused pain at about 70 degrees.  He had no 
instability and there was no crepitus on range of motion 
testing.  The examiner noted that he saw no evidence of 
incoordination, weakened movement, or excess fatigability on 
examination.  Impression was postsurgical changes without 
evidence for acute fracture; no joint effusion was seen.  


Legal Criteria

The veteran contends that his service-connected right knee 
disabilities are more severe than presently evaluated.  The 
Court has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  See 
Fenderson.  Nevertheless, where the veteran files a claim for 
service connection for a disability incurred in service, the 
degree of disability that is contemporaneous with the claim 
shall be considered in assigning the initial disability 
rating and not the degree of disability manifested in service 
many years earlier.  Moreover, unlike awards for increased 
disability ratings, there is no mechanism for awarding an 
initial disability rating earlier than the effective date of 
the award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (2003). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pertinent VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2003).  The veteran's service connected disability, 
residuals of a right knee injury with instability, is 
currently rated under Diagnostic Code 5257.  Under the 
criteria set forth in that code, a 10 percent disability 
rating contemplates slight recurrent subluxation or lateral 
instability.  A 20 percent disability rating is appropriate 
with moderate recurrent subluxation or lateral instability.  
A 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability.  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
disability evaluation.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for limitation 
of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight knee 
or ankle disability warrants a 10 percent disability rating.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating.  Malunion 
of the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent disability rating.  Nonunion of the 
tibia and fibula with loose motion requiring a brace warrants 
a 40 percent disability evaluation.  

Additionally, in a July 1997 opinion, the VA General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 5260 
or 5261 in order to obtain a separate rating for arthritis.  
However, if the veteran did not at least meet the criteria 
for a zero percent rating under either of these codes, there 
was no additional disability for which a rating may be 
assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic Code 
5003 and 38 C.F.R. § 4.59.  Absent x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should be 
compensated for all the manifestations of a disability to the 
extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.


Analysis

The veteran's service-connected right knee disability has 
been separately rated by the RO during the appeal period 
under both Diagnostic Code 5010 and Diagnostic Code 5257 as 
10 percent and 20 percent disabling, respectively.  The Board 
must consider whether these diagnostic codes and the ratings 
assigned are appropriate based on the symptomatology 
demonstrated and the severity thereof.

The veteran's complaints (primarily, pain, weakness and 
instability) have essentially remained unchanged throughout 
the appeal and have been clearly referenced in the 
examination reports.  However, the objective medical evidence 
is the most persuasive indication of functional loss 
resulting from the veteran's right knee disability.  Although 
the evidence shows that the veteran has a history of 
instability in the right knee and uses a brace and cane, the 
evidence does not show that this instability is severe as 
contemplated by a rating in excess of the 20 percent 
presently assigned.  On examination in February 2000 the 
veteran's ligaments showed good firm stops with only slightly 
increased excursion on medial and lateral collateral ligament 
testing.  Similarly, in July 2000, he was noted to have no 
swelling or tenderness of the right knee.  While he was noted 
to have edema, swelling, and tenderness of the right knee 
with instability in April 2001, the most recent VA 
examination in May 2003 found no instability and no crepitus 
on examination.  At that time, the veteran had no effusion of 
the right joint.  In the absence of symptoms of severe 
subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.

Because there is X-ray evidence of arthritis in the right 
knee and medical evidence that supports the veteran's 
allegations pertaining to flare-ups of pain, and because 
impairment due to painful motion is not contemplated by 
rating under Diagnostic Code 5257, the RO granted the veteran 
a separate, compensable rating for his service-connected 
right knee disorder under Diagnostic Code 5010.

The medical records show the best range of motion was during 
the August 2000 VA bones examination, (0 degrees extension to 
140 degrees flexion) and the worst range of motion was at the 
April 2001 and May 2003 VA examinations (0 degrees extension 
to 70 degrees flexion).  If strictly rated under range-of-
motion Diagnostic Codes 5260 and 5261, the reported ranges of 
motion would be rated noncompensable.  However, the presence 
of arthritis with at least some limitation of motion supports 
a 10 percent rating under Diagnostic Codes 5003 and 5010.  
While the veteran reports some pain and flare-ups, there is 
no credible evidence to show that pain on use or during 
flare-ups results in additional limitation of motion to the 
extent that the right knee disability would be more than 10 
percent disabling under the limitation-of-motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  On the contrary, during the recent May 2003 VA 
examination, the examiner saw no evidence of incoordination, 
weakened movement, or excessive fatigability.  Likewise, the 
veteran had no diminution in his extension or flexion with 
repetitive testing.  

Overall, the Board finds the clinical evidence of record 
reflects that the veteran's right knee arthritis impairment 
reflects slight severity and with due consideration to the 
provisions of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent under Diagnostic Code 5010 is not warranted.

The Board has considered all other potentially applicable 
provisions of the rating schedule, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  No ankylosis of the right 
knee has been demonstrated.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.).  Likewise, there is no evidence that the 
veteran's right knee disability has involved nonunion or 
malunion of the tibia and fibula. Thus, Diagnostic Code 5262 
is not applicable.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2003).  While the veteran had extensive 
treatment for his right knee disabilities in service 
including multiple surgeries, his postservice treatment 
records do not show that he has required frequent periods of 
hospitalization for his service-connected knee disabilities.  
The Board notes that the manifestations of his right knee 
disabilities are contemplated by the schedular criteria.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for a rating in excess of 20 percent for 
instability of the right knee and 10 percent for arthritis of 
the right knee.  

ORDER

An original rating in excess of 20 percent for residuals of a 
right knee injury with instability is denied.

An original rating in excess of 10 percent for traumatic 
arthritis of the right knee is denied. 


REMAND

By rating action in July 2003, service connection was 
established for surgical scars on the lateral and medial 
surfaces of the right knee.  Noncompensable disability 
evaluations were assigned for each scar.  The veteran was 
informed of this decision by letter in July 2003.  In a 
written statement dated in September 2003, the veteran's 
accredited representative expressed disagreement in the 
evaluation assigned for these scars.  Under VA regulations, a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special working 
is not required, the Notice of Disagreement must be in terms 
which can be reasonable construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2003).  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned Notice of Disagreement 
initiates review by the Board of the RO's July 2003 decision.  
Accordingly, these issues must be remanded to have the RO 
issue a Statement of the Case regarding this claims.  

In light of the foregoing, this case is REMANDED to the RO 
via the Appeals Management Center, in Washington, D.C., for 
the following action:

The RO also should furnish the veteran 
and his representative a Statement of the 
Case (SOC) addressing the issues of 
entitlement to compensable disability 
evaluations for his surgical scar on the 
lateral surface of the right knee, and 
surgical scar on the medial surface of 
the right knee.  This statement of the 
case should summarize the law and 
evidence relied on in the determination 
of his claim.  The RO should also inform 
the veteran that these issues will be 
returned to the Board following the 
issuance of the statement of the case 
only if they are perfected by the filing 
of a timely and adequate substantive 
appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



